       Case 1:18-cv-01689-AJN-SLC Document 64 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              10/23/2020


  Jerrie White,

                         Plaintiff,
                                                                  18-cv-1689 (AJN)
                  –v–
                                                                       ORDER
  The Bridge, Inc.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       This case was assigned to the Magistrate Judge, Judge Sarah L. Cave, on October 3, 2019

for General Pretrial Management, which includes discovery disputes and settlement discussions.

Judge Cave will handle the remaining discovery disputes and the settlement conference that the

parties reference in their October 21, 2020 Joint Letter.



       SO ORDERED.

 Dated: October 22, 2019
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
